Appeal by defendants other than Flinn, as limited by their briefs, from so much of an order of the Supreme Court, Queens County, dated June 22, 1971, as denied their motion for a change of venue. Order affirmed insofar as appealed from. No opinion. Appeal from order of the same court, dated July 21, 1971, dismissed. An order denying a motion *983to reargue is not appealable. Respondents are awarded one bill of $10 costs and disbursements to cover the appeals from both orders. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.